UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5094


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS JOSEPH DAVILA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis, III, Senior
District Judge. (1:98-cr-00208-TSE-1)


Submitted:   June 14, 2012                    Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory B. English, THE ENGLISH LAW FIRM, PLLC, Alexandria,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, A. Marisa Chun, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carlos    Joseph        Davila          appeals     the    revocation          of    his

supervised release, contending that the district court violated

his right of confrontation by limiting his cross-examination of

the arresting officer.           We affirm.

             During the supervised release revocation hearing, the

government presented evidence of Davila’s involvement in a sale

of cocaine to a confidential informant.                                After the arresting

officer     testified,       defense        counsel          subjected        him     to    cross-

examination, pointing out some inconsistencies in his testimony.

In   his   defense,       Davila—represented                by   new    counsel—called            the

arresting    officer       as   a     witness         and    subjected        him    to    further

inquiry about inconsistencies in his testimony.                               The court noted

that   Davila      already      had    conducted            cross-examination              of    this

witness    and     suggested        that    counsel          narrow     the    focus        of    his

questioning.       After a recess, counsel continued to question the

officer concerning inconsistencies.                         At no time did Davila state

that he had further questions, nor does he assert on appeal that

further inquiry would have elicited additional evidence.                                          The

record     shows    that    Davila         was       afforded     ample       opportunity          to

cross-examine       the     officer.             We     conclude        that        the    court’s

directive to Davila’s counsel to prioritize his inquires did not

violate Davila’s right of confrontation.                           See Black v. Romano,

471 U.S. 606, 612 (1985) (providing for right to cross-examine

                                                 2
adverse       witnesses,         unless       good     cause    found     for    not      allowing

confrontation).

               In     light      of     the    substantial         evidence        that    Davila

violated       his    supervised            release,      the   district     court        did   not

clearly       err     by    finding         that     Davila     violated     his     supervised

release       terms     by      possessing         and    distributing       cocaine.           See

United       States    v.       Copley,      978     F.2d   829,    831    (4th     Cir.    1992)

(providing for preponderance of the evidence standard of proof

in    revocation       hearings).              The     minor      inconsistencies          in   the

officer’s testimony brought forth during cross-examination were

not    sufficient          to    undermine         the    government’s       evidence.           We

discern no abuse of discretion in the district court’s attempts

to sharpen the focus of Davila’s second cross-examination of the

officer so as to move the proceeding along and to require the

inquiries to be relevant.                    See Delaware v. Van Arsdall, 475 U.S.

673,    679    (1986)        (providing        that       court    had    wide     latitude      to

control scope and extent of cross-examination); United States v.

Sanchez,       118     F.3d          192,    196-97      (4th     Cir.     1997)    (providing

standard and finding not abuse of discretion when court imposed

reasonable limits on cross-examination).

               Davila also challenges the district court’s imposition

of a twenty-month term of supervision following the thirty-two-

month sentence of imprisonment.                          He contends that this portion

of     the    sentence          is     illegal.          Because     the     district       court

                                                   3
corrected the judgment to reflect that the supervised release

term   following   the    revocation   sentence   was   seventeen     months,

this issue is moot.

           Accordingly, we affirm the revocation judgment.                We

dispense   with    oral    argument    because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                       4